DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 14-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2015/0204029 (Bornemann).
Regrading claim 10, Bornemann discloses a control system 30 for a machine that moves forward and rearward where the rearward direction is 180 degrees from the forward direction, the system comprising an operator seat 5 attachable to the machine and rotatable to move the operator seat among various positions on the machine (See Fig 3), and a lever 8 (See Fig 2) attached to the operator seat and movable about two axes, (Note the “X” cutout) a first longitudinal axis and a second lateral axis and an origin corresponding to a neutral position of the lever, (at the center of the “X” cutout, the position of lever 8 shown in Fig 2) wherein a direction of movement of the machine in the forward and reverse directions depends on a position of the operator seat, a position of the lever on the longitudinal axis, and a position of the lever on the lateral axis (See Para [0030, 0037]), and wherein a speed of movement of the machine in the 
Regarding claim 14, Bornemann discloses that the lever is attached to the operator seat. (Note that all components of the machine are connected/attached to each other.
Regarding claim 15, Bornemann discloses a method for operating a construction machine  including positioning the seat to generally face in the forward direction (See Para [0030 and 0033]), moving the machine in the forward direction by moving the lever in the forward direction, a speed of the machine depending on a distance of the lever from neutral on the longitudinal axis (See Para [0016] and Fig 2); rotating the seat at least 90 degrees to change a position of the seat from facing in the forward direction to generally facing in the reverse direction, the machine changing from moving in the forward direction to moving in the reverse direction when the seat is at an angle of approximately 90 degrees to the forward direction, and the machine decreases in speed in the forward direction as the angle increases to 90 degrees and moving the machine in the reverse direction (See Para[0030]), wherein the machine is capable of changing from the forward to reverse direction without moving the lever and instead rotating the seat. (See Para [0034])
Regarding claim 17, Bornemann discloses adjusting the lever on at least one of the lateral axis or longitudinal axis to increase or decrease the speed of the machine in the reverse direction.  (See Para [0013], which indicates that there will be a decrease of speed to a stoppage of the machine.).

Regarding claim 19, Bornemann discloses rotating the seat at least 90 degrees includes rotating the seat approximately 180 degrees to move the seat from facing in a first direction corresponding to the forward movement of the machine to facing in a second direction corresponding to the reverse movement of the machine.  (See Para [0012-0013, 0030]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0204029 (Bornemann).
Regarding claim 1, Bornemann discloses a construction machine comprising; an operator seat attached to the machine and rotatable to move the operator seat 5 among various positions on the machine (See Fig 3) and a dual axis lever 8 (See Fig 2) attached to the operator seat and movable among various positions in lateral and longitudinal directions to move the machine at various speeds in the forward and reverse directions, wherein a direction of movement of the machine in the forward or 
Regarding claim 2, Bornemann discloses a control system 30 configured to control the direction of movement and seat of the machine as a function of the position of the operation seat and the lateral and longitudinal positions of the lever.  (See Abstract, Para 0008, 0011-0012-0020]).
Regarding claims 4 and 5, Bornemann discloses that the lever 8 is attached to the right and left arms of the operator seat.  (It is noted that all components of the vehicle are attached to each other.)
Regarding claim 6, Bornemann discloses that the seat is rotatable at least 90 degrees in either direction from a starting position.  (See Para [0011-0012, 0030, 0038-0039] and note that Fig 3 shows that the seat can rotate in either direction.
Regarding claim 7, Bornemann discloses that the operator seat is rotatable 180 degrees in either direction from a starting position.  (See Abstract).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0204029 (Bornemann) in view of USPN 7,032,703 (Wulfert).
.


Allowable Subject Matter
Claims 3, 11-13, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616